Citation Nr: 0336197	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1310 and § 
1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1942 to August 1985.  
He died on September [redacted], 2001.  The appellant is the veteran's 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota. 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

2.  The veteran died on September [redacted], 2001, as a result of 
metastasis to the lung due to lung carcinoma due to chronic 
obstructive lung disease (COPD).  

3.  At the time of the veteran's death, service connection 
was in effect for, in pertinent part, nicotine dependence, 
and COPD with prominent emphysema component associated with 
nicotine dependence.  

4.  The veteran did not have a service-connected disability 
that was continuously rated totally disabling for a period of 
at least 10 years immediately preceding his death.

5.  The appellant's claim for DIC benefits was received by 
the RO in October 2001.

6.  The veteran's death resulted from disease attributable to 
the use of tobacco products during service.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits have not been 
met.  38 U.S.C.A. 
§§ 1103, 1110, 1310, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.300, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to DIC benefits.  The RO denied the appellant 
entitlement to this benefit in a rating decision dated 
November 2001, and thereafter, the appellant appealed the 
RO's decision to the Board.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

Following the enactment of the VCAA, the appellant filed a 
claim for DIC benefits.  Thereafter, the United States Court 
of Appeals for Veterans Claims (Court) mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
As explained below, in this case, the record establishes 
that, while the appellant's appeal was pending, VA complied 
with the notification and development provisions of the VCAA  
Accordingly, the Board's decision to proceed in adjudicating 
the appellant's claim does not prejudice the appellant in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, the RO notified the appellant of the information 
needed to substantiate her claim and explained to her who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in a rating 
decision dated November 2001, a letter notifying the 
appellant of that decision, and a statement of the case 
issued in June 2002, the RO informed the appellant of the 
reasons for which her claim had been denied, the evidence it 
had obtained and considered in support of that claim and the 
evidence still needed to substantiate her claim, notified her 
of all regulations pertinent to her claim, including those 
involving VA's duties to notify and assist, and provided her 
an opportunity to submit additional evidence and to present 
additional argument in support of her claim.  

In addition, in a letter dated November 2001, the RO informed 
the appellant of the language of the new law and indicated 
that it was developing and would reconsider her claim 
pursuant thereto.  In addition, the RO acknowledged the 
appellant's pending claim for DIC and death pension benefits 
and instructed the appellant to submit all evidence she 
wished to have considered in connection with that claim, 
particularly, evidence linking the cause of the veteran's 
death to an in-service injury or disease, or establishing 
that the veteran was continuously rated totally disabled due 
to service-connected disabilities for a period of at least 10 
years immediately preceding his death.  The RO asked the 
appellant to identify the names and addresses of all 
pertinent treatment providers, the dates of examinations, 
treatment, findings and diagnoses, and the conditions 
treated.  The RO also asked the appellant to sign the 
enclosed forms authorizing release of her treatment records.  
The RO indicated that it would make reasonable efforts to 
obtain all outstanding evidence, but that ultimately, it was 
the appellant's responsibility to submit all necessary 
evidence in support of her claim.  The RO provided the 
appellant sixty days to respond, but indicated that it would 
consider all evidence received within a year of the date of 
the letter in support of her claim.  

Recently, the United States Court of Appeals for the Federal 
Circuit found that the "not less than 30-day period" 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
notification letter was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for a response.  Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010, slip op. at 18 
(Fed. Cir. Sept. 22, 2003) (invalidating 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate a claim 
based on the evidence of record at the end of the 30 day 
period post-VCAA notice, as inconsistent with 38 U.S.C. § 
5103(b)(1)).  In this case, even though the November 2001 
letter might have been misleading in that it referred to a 
response period of 60 days, it was not detrimental to the 
appellant.  The appellant clearly knew that she had a year 
during which to file evidence in support of her appeal.  
Otherwise, she would not have submitted additional medical 
evidence and written statements after the 60-day period had 
expired.  In addition, after the RO sent the notice, a full 
year passed without the appellant's claim being decided on 
appeal.  

Second, the RO endeavored to fulfill its duty to assist the 
appellant in obtaining and fully developing all relevant 
evidence.  See 38 U.S.C.A. § 5103A (West 2002).  However, the 
appellant did not identify any evidence for the RO to obtain 
in support of this claim.  In any event, additional 
assistance could not possibly aid in substantiating the 
appellant's claim, because, as explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law.  

Given that VA notified the appellant of the evidence needed 
to substantiate her claim, explained to her who was 
responsible for submitting such evidence, and fully developed 
all other evidence necessary for the equitable disposition of 
that claim, the Board may proceed in adjudicating this claim 
on its merits.

II.  Analysis of Claim

The veteran had active service from June 1942 to August 1985.  
He died on September [redacted], 2001.  In October 2001, his widow, 
the appellant, filed an application for DIC and death pension 
benefits.  In written statements subsequently submitted, she 
asserted that DIC benefits were payable because the veteran's 
death was caused by service, or more specifically, by his in-
service tobacco use.    

A.  Applicable Law and Regulations

DIC benefits may be paid to a veteran's surviving spouse when 
a veteran dies of a service-connected disability, see 38 
U.S.C.A. § 1310 (West 2002), or if the veteran, at the time 
of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or was so rated 
continuously for a period of not less than five years from 
the date of such veteran's discharge from active duty.  See 
38 U.S.C.A. § 1318 (West 2002).

A veteran's death will be considered as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2003).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2003).

In the past, service connection could be established for 
claimed nicotine-related diseases and disorders.  See 
VAOPGCPREC 19-97; see also Davis v. West, 13 Vet. App. 178, 
183 (1999).  In addition, VA's Under Secretary for Health 
considered nicotine dependence a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).

Recently, however, the President signed into law legislation 
that prohibits service connection of a death that results 
from disease attributable to the use of tobacco products.  
See Pub. L. No. 105-206, 112 Stat. 865, § 8202 (1998) 
(codified at 38 U.S.C.A. § 1103(a) (West Supp. 2002)).  This 
law specifically provides that, "notwithstanding any other 
provisions of law, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in line of duty in the active military, 
naval, or air service for purposes of this title on the basis 
that it resulted from injury or disease attributable to the 
use of tobacco products by the veteran during the veteran's 
service."  This law applies to claims filed after June 9, 
1998, and does not affect claims filed prior to that date.  
Compare VAOPGCPREC 6-2003 (holding that neither 38 U.S.C.A. 
§ 1103(a), nor VA's implementing regulation at 38 C.F.R. 
§ 3.300, bar a finding of secondary service connection for a 
disability related to the veteran's use of tobacco products 
after the veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to the 
veteran's use of tobacco products during service).

B.  Application of the Facts to the Law and Regulations

In this case, the veteran's death certificate reflects that 
the veteran's death was caused by metastasis to the lung due 
to, or as a consequence of, lung carcinoma due to, or as a 
consequence of, COPD.  At the time of his death on September 
[redacted], 2001, the veteran was service connected for nicotine 
dependence, COPD with prominent emphysema component 
associated with nicotine dependence, bilateral hearing loss, 
residuals of healed fracture, ramus of right mandible, and 
tinnitus.  

The veteran's COPD, which was service-connected in September 
2001, clearly contributed to the veteran's death.  The 
question of whether that disease contributed substantially or 
materially to the veteran's death, however, need not be 
answered.  As previously indicated, for claims filed after 
June 9, 1998, the provision of 38 U.S.C.A. § 1103(a) 
prohibits service connection for a death that results from 
disease attributable to the use of tobacco products.  In this 
case, the appellant filed her claim for DIC benefits in 
October 2001.  Moreover, when the RO service connected the 
veteran for COPD, it did so on the basis that the disease was 
secondary to the veteran's service-connected nicotine 
dependence, which is caused by the use of tobacco products.  
In light of the foregoing, DIC benefits may not be paid 
pursuant to 38 U.S.C.A. § 1310.

DIC benefits also may not be paid pursuant to 38 U.S.C.A. 
§ 1318, because the record does not establish that the 
veteran was totally disabled due to service-connected 
disabilities for ten years preceding his death.  Rather, it 
shows that, following the veteran's death, for the purpose of 
determining the appellant's entitlement to accrued benefits, 
the RO increased the evaluation assigned the veteran's COPD 
with prominent emphysematous component to 100 percent.  The 
RO then assigned an effective date of May 24, 2001, for the 
veteran's combined 100 percent disability evaluation for 
compensation.  There is no evidence of record establishing 
that the veteran was in receipt of a 100 percent disability 
evaluation prior to May 24, 2001.  Even assuming he had been 
in receipt of such an evaluation for COPD for the time period 
required, the appellant's claim would still fail for the same 
reason noted above.  

The appellant's local representative focuses on the fact 
that, at the time of his death, the veteran was already 
service connected for COPD, the disease that caused his 
demise.  He argues that 38 U.S.C.A. § 1103 is ambiguous and 
does not appear to apply to these type of claims.  The 
appellant's national representative, on the other hand, 
acknowledges that the law precludes the appellant's 
entitlement to the benefit sought on appeal, but on the 
appellant's behalf, requests that the law be "grand 
fathered."  The national representative bases this request 
on the fact that the veteran submitted his claim for service 
connection for nicotine dependence prior to the change in 
law.

The Board acknowledges the representatives' assertions; 
however, the new law is clear and the Board has no authority 
to alter the effective date of that law.  The veteran's death 
resulted from a disease attributable to the use of tobacco 
products; therefore, given the date the appellant filed her 
claim for DIC benefits, such benefits are not payable based 
on that death.  

The record establishes that, when the veteran filed his claim 
for service connection for nicotine dependence and COPD, he 
contended that he developed these diseases because of in-
service cigarette smoking.  He also alleged that he did not 
smoke regularly prior to service, became addicted to smoking 
while in service, and did not stop smoking until the 1990s, 
after he had been diagnosed with emphysema.  The veteran did 
not contend at any time that he developed these diseases as a 
result of any other cause.  Subsequently, a VA examiner 
attributed these diseases to the veteran's in-service 
smoking, or use of tobacco, and based on the VA examiner's 
finding, by rating decision dated September 1998, the RO 
granted the veteran service connection for these diseases.  
The RO awarded the veteran service connection for COPD 
secondary to his service-connected nicotine dependence.  

Inasmuch as the appellant's claim for DIC benefits was 
received by the RO in October 2001 and the veteran's death 
resulted from a disease attributable to the use of tobacco 
products during service, the Board concludes that the 
criteria for entitlement to DIC benefits have not been met.  
In a case such as this, where the law, not the evidence, is 
dispositive, the appeal must be denied due to the absence of 
legal merit or on the basis of a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1310 and § 1318, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



